DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 14-18, 27-31, 34, 36 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Micropulse (WO 98/36665) in view of Cotner et al. (U.S. Patent No. 5,243,723 – herein referred to as Cotner).
Regarding claim 14, Micropulse teaches in Figures 1-3 a system for therapeutically supporting a user, comprising: a therapeutic support surface overlay (34), said support surface overlay comprising: a first flat flexible sheet and a second flat flexible sheet overlying said first flat flexible sheet, said second flat flexible sheet joined to said first flat flexible sheet by a seam (col. 3, lines 45-60 of Barnett et al. [U.S. Patent No. 5,010,608] incorporated by reference), wherein regions of said first flexible sheet, corresponding regions of said second flexible sheet, and said seam cooperate to define: a first selectively inflatable compartment (38) comprising a first plurality of selectively inflatable cells (42), each of said first plurality of selectively inflatable cells defining a contact node having a contact node centroid when said first selectively inflatable compartment is inflated, said first plurality of selectively inflatable cells having a nodal contact density of at least two contact node centroids contained within a square area having a length of ten centimeters and a width of ten centimeters (col. 1, lines 24-29; col. 5, line 65 - col. 6, line 2; Fig. 6 of Barnett et al. incorporated by reference); and a second In re Dailey et al
Regarding claims 15-18, Micropulse teaches in page 6, lines 27 to 28 the system of claim 14, said control unit configured to selectively inflate said first selectively inflatable compartment such that the inflation pressure at each of said selectively inflatable cells of said first inflatable compartment is at least 2.5-4.0 pounds per square inch.
Regarding claim 27, Micropulse teaches in page 8, lines 21 to 23 the system of claim 14, wherein said control unit comprises an electronic control unit that controls inflation and deflation of said first and second selectively inflatable compartments and a user interface through which a user can control the operation of said electronic control unit.
Regarding claim 28, Micropulse teaches in page 8, lines 21 to 23 the system of claim 27, wherein said electronic control unit is programmed to selectively inflate and deflate said first and/or second selectively inflatable compartments.
Regarding claim 29, Micropulse teaches in page 8, lines 21 to 23 the system of claim 27, wherein said electronic control unit can be programmed to synchronize the inflation and/or deflation of said first and/or second selectively inflatable compartments to natural body rhythms.
Regarding claim 30, Micropulse teaches in page 6, line 25 to page 7, line 5 the system of claim 27, wherein said electronic control unit is programmed to monitor, control and/or collect data from sensors that examine load, pressure, temperature and/or moisture with or without respect to time.
Regarding claim 31, Micropulse in view of Cotner (Figs. 2 & 5; col. 5, lines 9-18), as discussed above, teaches the system of claim 14, wherein said seam is a sinusoidal seam. 
Regarding claim 34, Micropulse in view of Cotner, as described above, teaches the system of claim 14 wherein said regions of said first flat flexible sheet bounded by said seam consist essentially of a single layer of material when said support surface overlay is deflated and wherein said regions of said second flat flexible sheet bounded by said seam consist essentially of a single layer of material when said support surface overlay is deflated.
Regarding claim 36, Micropulse teaches in Figures 1 and 8 the system of claim 14 further comprising an envelope (33 or 142) containing said support surface overlay.
Regarding claim 37, Micropulse teaches in Figure 6 the system of claim 14 wherein the control unit is configured to begin deflation of one of the first and second selectively inflatable compartments prior to completing inflation of the other of the first and second selectively inflatable compartments. 
Claim(s) 19-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Micropulse in view Cotner, further in view of Bocharnikov (U.S. Patent No. 6,327,727).
Regarding claims 19-25, Micropulse in view of Cotner teaches the system of claim 14. Micropulse does not specify said control unit configured to selectively inflate said first selectively inflatable compartment such that the inflation pressure at each of said selectively inflatable cells of said first inflatable compartment is at least 4.5-7.5 pounds per square inch. Bocharnikov teaches in column 6, lines 39-41 inflating an air mattress to 3 to 12 pounds per square inch. In view of Bocharnikov, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to configure the control unit of Micropulse to selectively inflate the first inflatable compartment to at least 7.5 pounds per square inch, as discussed by Bocharnikov, to suit the desired firmness of the air mattress.
Claim(s) 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Micropulse in view Cotner, further in view of Pekar (U.S. Patent No. 5,638,565).
Regarding claim 35, Micropulse (Fig. 1; see also Fig. 3 of Barnett) in view of Cotner (Fig. 2), as discussed above, teaches the system of claim 14 wherein said first selectively inflatable cells of said first inflatable compartment are arranged in first rows (Micropulse 38) and said second selectively inflatable cells of said second inflatable compartment are arranged in second rows (Micropulse 40). Micropulse in view of Cotner does not teach and wherein said support surface overlay further defines at least one relief cut perforating said first sheet and said second sheet between adjacent ones of said first rows and said second rows. Pekar teaches in Figures 1, 2, 5-8, 10 and 15 a support surface overlay further defining at least one relief cut (26; col. 4, lines 29-46) perforating first and second sheets (40’, 42’) between adjacent ones of first rows and said second rows (as defined by cells 12). In view of Pekar, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to perforate the first and second sheets of Micropulse with relief cuts, as in Pekar, to provide ventilation for a person resting on the cushion.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-25, 27-31 and 34-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-40 of copending Application No. 14/969,919 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims of copending Application No. 14/969,919 encompass all the limitations of the instant application. Micropulse, on page 8, lines 24-30, makes the timing of claim 37 obvious to minimize decubitus ulcers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Amendment
The Declaration under 37 CFR 1.132 filed January 29, 2021 is insufficient to overcome the rejection of claims 14-25, 27-31, 34, 36 and 37 based upon Micropulse (WO 98/36665) in view of Cotner et al. (U.S. Patent No. 5,243,723 – herein referred to as Cotner) as set forth in the last Office action because:  
The inventor states in paragraphs 22 to 26 of the Declaration filed January 29, 2021 that the first sheet of Barnett is not flat. MPEP 716.07 states:
“Further, since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product. In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969).”
In this case, Barnett teaches in column 3, lines 45-60 that the cells are formed by joining two sheets together and in column 5, lines 51-61 that cells are not limited to those shown in the Figures. Joining two flat sheets to form cells is within the scope of the disclosure of Barnett, 
The inventor states in paragraphs 27 to 36 that Barnett relies upon “blistered” cells in order to substantially eliminate or overcome the sensation of movement experienced by a user. As discussed above, joining two flat sheets to form cells is within the scope of the disclosure of Barnett. Furthermore, Barnett states in column 9, lines 56-60 that a particular spacing of cells is employed to overcome the sensation of movement with no mention regarding the particular construction of cell having a similar effect. Although it is possible that “blistered” cells aid in reducing the sensation of movement, as alleged, this does not result in Barnett being inoperable if constructed from flat sheets. 
The inventor states in paragraph 37 that the “wrinkled masses of overlapping material would produce shadows if the Barnett surface were to be X-rayed”. MPEP 716.01(b) states:
To be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed, and therefore the examiner must determine whether there is a nexus between the merits of the claimed invention and the evidence of secondary considerations. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 305 n.42, 227 USPQ 657, 673-674 n. 42 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). The term "nexus" designates a factually and legally sufficient connection between the objective evidence of nonobviousness and the claimed invention so that the evidence is of probative value in the determination of nonobviousness. Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir.), cert. denied, 488 U.S. 956 (1988). "Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention." In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011); see also Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 (Fed. Cir. 2011)
In this case, a support device appearing transparent to a medical imaging device is not claimed. Therefore, a nexus has not been established between the declaration and the claims in this regard. Furthermore, a nexus in claims 14-25, 27-31, 34, 36 and 37 has not been established with regards to the movement of the cells during inflation and deflation. Examiner notes that paragraphs [0125] to [0133] discuss specific anti-shear provisions (e.g. relief cuts, anti-shear liner) to mitigate movement of the cells imparted to the user during inflation and deflation. None of these anti-shear provisions are required by claims 14-25, 27-31, 34, 36 and 37. See also, MPEP 716.07, “Where the affidavit or declaration presented asserts that the reference relied upon is inoperative, the claims represented by applicant must distinguish from the alleged inoperative reference disclosure. In re Crosby, 157 F.2d 198, 71 USPQ 73 (CCPA 1946). See also In re Epstein, 32 F.3d 1559, 31 USPQ2d 1817 (Fed. Cir. 1994)”. As currently presented, claims 14-18, 27-31, 34, 36 and 37 of the instant invention would present the same problems alleged against the prior art unless the “nodal contact density” is sufficient in and of itself to solve the alleged problem.
The rejection of claim 35 has not been addressed, therefore, claim 35 is treated as standing or falling with claims 14-25, 27-31, 34, 36 and 37.
Response to Arguments
Applicant's arguments filed January 29, 2021, with respect to claims 14-25, 27-31, 34, 36 and 37 have been fully considered but they are not persuasive. Claim 35 has not been separately argued, therefore, claim 35 is treated as standing or falling with claims 14-25, 27-31, 34, 36 and 37.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, two flat sheets bonded together in order to form cells is within the scope of the disclosure provided by Barnett. Nevertheless, Micropulse, with Barnett incorporated therein, is modified by Cotner to provide two flat sheets bonded along a sinusoidal seam in order to form the cells.
Applicant argues that Barnett requires “something more” than cell spacing in order to overcome the sensation of movement and that the essential “something more” is blistered cell construction. Examiner respectfully disagrees, MPEP 2141.02 discusses that both the claimed invention and the prior art must be considered “as a whole”. 						First, claims 14-25, 27-31, 34, 36 and 37 make no mention of features to overcome the sensation of movement. Applicant has repeatedly experimented with the sensation of movement imparted by cell construction techniques of the prior art. However, applicant’s solution to overcoming the sensation of movement, the anti-shear provisions set forth in paragraphs [0125] – [0133], is not set forth in claims 14-25, 27-31, 34, 36 and 37. Therefore, the claimed invention, considered “as a whole”, does not prioritize reduction in the sensation of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS F POLITO whose telephone number is (571)270-5923.  The examiner can normally be reached on Monday - Friday 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        2/26/2021